ON APPLICATION FOR REHEARING
PER CURIAM.
The application for rehearing, La.App., 380 So.2d 644, was received in this office on January 30, 1980. The official U.S. postmark on the envelope in which the application was enclosed was January 29, 1980. Since the last day for filing the application was January 28, 1980, we refused to consider it.
Appellant Edward James Gaidry has now filed in this court affidavits by Stephen M. LaRussa, his counsel; Denise Heigl, Mr. LaRussa’s secretary; and Cindy Hall, a secretary with the law firm of Gaidry & La-Russa, to the effect that the application was completed and deposited in the mail on January 23, 1980, and that a certificate of mailing showing that date was obtained. There is also filed an affidavit by J. C. Dusenbery, Postmaster for the United States Post Office on Lafayette Street, Houma, Louisiana, that he had personally examined the certificate of mailing, and *560that the date thereon is January 23, 1980. The original certificate is attached to the affidavit of Cindy Hall.
The records in the office of the Clerk of this court indicate that the original rehearing application is dated January 23,1980, by Mr. LaRussa. The letter forwarding the application is dated January 24, 1980. The postage meter date, affixed, we presume, by personnel in the office of Mr. LaRussa, is January 28, 1980.
We have examined the original certificate of mailing, and, to the naked eye it is illegible. However, under high magnification it becomes clear that the date thereon is January 29,1980. It is most charitable to say that the persons making the affidavits furnished by Mr. LaRussa are mistaken in their recollections and perceptions.
We adhere to our opinion that the application for rehearing was not timely filed.